UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 FORM 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2013 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number Exact Name of Registrant as Specified in its Charter State or Other Jurisdiction of Incorporation IRS Employer Identification Number 1-12609 PG&E Corporation California 94-3234914 1-2348 Pacific Gas and Electric Company California 94-0742640 Pacific Gas and Electric Company 77 Beale Street P.O. Box 770000 San Francisco, California 94177 PG&E Corporation 77 Beale Street P.O. Box 770000 San Francisco, California 94177 Address of principal executive offices, including zip code Pacific Gas and Electric Company (415) 973-7000 PG&E Corporation (415) 973-1000 Registrant's telephone number, including area code Indicate by check mark whether each registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) have been subject to such filing requirements for the past 90 days.[X] Yes[] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). PG&E Corporation: [X] Yes [] No Pacific Gas and Electric Company: [X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer”, “accelerated filer”, and “smaller reporting company” in Rule 12b-2 of the Exchange Act. PG&E Corporation: [X] Large accelerated filer [] Accelerated filer [] Non-accelerated filer [] Smaller reporting company Pacific Gas and Electric Company: [] Large accelerated filer [] Accelerated filer [X] Non-accelerated filer [] Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). PG&E Corporation: [] Yes [X] No Pacific Gas and Electric Company: [] Yes [X] No Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Common stock outstanding as of October 22, 2013: PG&E Corporation: Pacific Gas and Electric Company: PG&E CORPORATION AND PACIFIC GAS AND ELECTRIC COMPANY FORM 10-Q FOR THE QUARTERLY PERIODENDED SEPTEMBER 30, 2013 TABLE OF CONTENTS PAGE GLOSSARY ii PART I. FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1 PG&E Corporation Condensed Consolidated Statements of Income 1 Condensed Consolidated Statements of Comprehensive Income 2 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Cash Flows 5 Pacific Gas and Electric Company Condensed Consolidated Statements of Income 6 Condensed Consolidated Statements of Comprehensive Income 7 Condensed Consolidated Balance Sheets 8 Condensed Consolidated Statements of Cash Flows 10 NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS NOTE 1: Organization and Basis of Presentation 11 NOTE 2: Significant Accounting Policies 11 NOTE 3: Regulatory Assets, Liabilities, and Balancing Accounts 14 NOTE 4: Debt 16 NOTE 5: Equity 16 NOTE 6: Earnings Per Share 17 NOTE 7: Derivatives 18 NOTE 8: Fair Value Measurements 20 NOTE 9: Resolution of Remaining Chapter 11 Disputed Claims 28 NOTE 10: Commitments and Contingencies 29 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview 36 Cautionary language regarding forward-looking statements 39 Results of Operations 41 Liquidity and Financial Resources 47 Contractual Commitments 52 Natural Gas Matters 52 Regulatory Matters 57 Environmental Matters 60 Off-Balance Sheet Arrangements 61 Risk Management Activities 61 Critical Accounting Policies 62 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 63 ITEM 4. CONTROLS AND PROCEDURES 63 PART II. OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 64 ITEM 1A. RISK FACTORS 66 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 67 ITEM 5. OTHER INFORMATION 67 ITEM 6. EXHIBITS 68 SIGNATURES 69   i GLOSSARY The following terms and abbreviations appearing in the text of this report have the meanings indicated below. 2012 Annual Report PG&E Corporation's and Pacific Gas and Electric Company's combined Annual Report on Form10-K for the year ended December 31, 2012, including the information incorporated by reference into the report ALJ administrative law judge ASU accounting standards update CAISO California Independent System Operator CARB California Air Resources Board CPUC California Public Utilities Commission CRRs congestion revenue rights DRA Division of Ratepayer Advocates, now known as Office of Ratepayer Advocates EPA Environmental Protection Agency EPS earnings per common share FERC Federal Energy Regulatory Commission GAAP generally accepted accounting principles GHG greenhouse gas GRC general rate case GT&S gas transmission and storage IRS Internal Revenue Service NEIL Nuclear Electric Insurance Limited NRC Nuclear Regulatory Commission OSC CPUC Order to Show Cause PSEP pipeline safety enhancement plan Regional Board California Regional Water Quality Control Board, Lahontan Region ROE return on equity SEC U.S. Securities and Exchange Commission SED Safety and Enforcement Division of the CPUC, formerly known as the Consumer Protection and Safety Division or the CPSD TO transmission owner TURN The Utility Reform Network Utility Pacific Gasand Electric Company VIE(s) variable interest entity(ies) ii PART I.FINANCIAL INFORMATION ITEM 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS PG&E CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (in millions, except per share amounts) Operating Revenues Electric $ Natural gas Total operating revenues Operating Expenses Cost of electricity Cost of natural gas Operating and maintenance Depreciation, amortization, and decommissioning Total operating expenses Operating Income Interest income 2 2 6 6 Interest expense ) Other income, net 26 26 78 84 Income Before Income Taxes Income tax (benefit) provision ) Net Income Preferred stock dividend requirement of subsidiary 3 3 10 10 Income Available for Common Shareholders $ Weighted Average Common Shares Outstanding, Basic Weighted Average Common Shares Outstanding, Diluted Net Earnings Per Common Share, Basic $ Net Earnings Per Common Share, Diluted $ Dividends Declared Per Common Share $ See accompanying Notes to the Condensed Consolidated Financial Statements. 1 PG&E CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (in millions) Net Income $ Other Comprehensive Income Pension and other postretirement benefit plans Amortization of prior service cost (net of taxes of $5, $5, $14, and $15, at respective dates) 6 7 18 19 Amortization of actuarial loss (net of taxes of $11, $12, $35, and $38, at respective dates) 18 18 52 58 Amortization of transition obligation (net of taxes of $0, $2, $0, and $6, at respective dates) - 4 - 12 Transfer to regulatory account (net of taxes of $13, $14, $39, and $44, at respective dates) Gain (loss) on investments (net of taxes of $2, $0, $13, and $0, at respective dates) (3 ) - 19 - Total other comprehensive income 1 8 31 26 Comprehensive Income Preferred stock dividend requirement of subsidiary 3 3 10 10 Comprehensive Income Attributable to Common Shareholders $ See accompanying Notes to the Condensed Consolidated Financial Statements. 2 PG&E CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance At September 30, December 31, (in millions) ASSETS Current Assets Cash and cash equivalents $ $ Restricted cash Accounts receivable: Customers (net of allowance for doubtful accounts of $81 and $87 at respective dates) Accrued unbilled revenue Regulatory balancing accounts Other Regulatory assets Inventories: Gas stored underground and fuel oil Materials and supplies Income taxes receivable Other Total current assets Property, Plant, and Equipment Electric Gas Construction work in progress Other 1 1 Total property, plant, and equipment Accumulated depreciation ) ) Net property, plant, and equipment Other Noncurrent Assets Regulatory assets Nuclear decommissioning trusts Income taxes receivable Other Total other noncurrent assets TOTAL ASSETS $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 3 PG&E CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance At September 30, December 31, (in millions, except share amounts) LIABILITIES AND EQUITY Current Liabilities Short-term borrowings $ $ Long-term debt, classified as current Accounts payable: Trade creditors Disputed claims and customer refunds Regulatory balancing accounts Other Interest payable Income taxes payable 39 6 Other Total current liabilities Noncurrent Liabilities Long-term debt Regulatory liabilities Pension and other postretirement benefits Asset retirement obligations Deferred income taxes Other Total noncurrent liabilities Commitments and Contingencies (Note 10) Equity Shareholders' Equity Preferred stock - - Common stock, no par value, authorized 800,000,000 shares, 448,590,070 and 430,718,293 shares outstanding at respective dates Reinvested earnings Accumulated other comprehensive loss ) ) Total shareholders' equity Noncontrolling Interest - Preferred Stock of Subsidiary Total equity TOTAL LIABILITIES AND EQUITY $ $ See accompanying Notes to the Condensed Consolidated Financial Statements. 4 PG&E CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, (in millions) Cash Flows from Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation, amortization, and decommissioning Allowance for equity funds used during construction ) ) Deferred income taxes and tax credits, net PSEP disallowed capital expenditures - Other Effect of changes in operating assets and liabilities: Accounts receivable ) ) Inventories ) ) Accounts payable 84 ) Income taxes receivable/payable ) 69 Other current assets and liabilities ) 16 Regulatory assets, liabilities, and balancing accounts, net 12 66 Other noncurrent assets and liabilities Net cash provided by operating activities Cash Flows from Investing Activities Capital expenditures ) ) Decrease (increase) in restricted cash 29 ) Proceeds from sales and maturities of nuclear decommissioning trust investments Purchases of nuclear decommissioning trust investments ) ) Other 37 Net cash used in investing activities ) ) Cash Flows from Financing Activities Borrowings under revolving credit facilities - Net issuances (repayments) of commercial paper, net of discount of $1 and $3 at respective dates ) Proceeds from issuance of long-term debt, net of premium, discount, and issuance costs of $9 and $10 at respective dates Long-term debt matured or repurchased ) ) Energy recovery bonds matured - ) Common stock issued Common stock dividends paid ) ) Other ) 14 Net cash provided by (used in) financing activities ) Net change in cash and cash equivalents ) ) Cash and cash equivalents at January 1 Cash and cash equivalents at September 30 $ $ Supplemental disclosures of cash flow information Cash received (paid) for: Interest, net of amounts capitalized $ ) $ ) Income taxes, net ) Supplemental disclosures of noncash investing and financing activities Common stock dividends declared but not yet paid $ $ Capital expenditures financed through accounts payable Noncash common stock issuances 17 18 Terminated capital leases - See accompanying Notes to the Condensed Consolidated Financial Statements. 5 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED STATEMENTS OF INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (in millions) Operating Revenues Electric $ Natural gas Total operating revenues Operating Expenses Cost of electricity Cost of natural gas Operating and maintenance Depreciation, amortization, and decommissioning Total operating expenses Operating Income Interest income 2 2 6 5 Interest expense ) Other income, net 20 19 66 64 Income Before Income Taxes Income tax (benefit) provision ) Net Income Preferred stock dividend requirement 3 3 10 10 Income Available for Common Stock $ See accompanying Notes to the Condensed Consolidated Financial Statements. 6 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, (in millions) Net Income $ Other Comprehensive Income Pension and other postretirement benefit plans Amortization of prior service cost (net of taxes of $5, $5, $14, and $15, at respective dates) 6 7 18 19 Amortization of actuarial loss (net of taxes of $11, $12, $34, and $38, at respective dates) 18 18 53 58 Amortization of transition obligation (net of taxes of $0, $2 $0, and $6, at respective dates) - 4 - 12 Transfer to regulatory account (net of taxes of $13, $14, $39, and $44, at respective dates) Total other comprehensive income 4 8 13 26 Comprehensive Income $ See accompanying Notes to the Condensed Consolidated Financial Statements. 7 PACIFIC GAS AND ELECTRIC COMPANY CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited) Balance At September 30, December 31, (in millions) ASSETS Current Assets Cash and cash equivalents $
